Citation Nr: 0637057	
Decision Date: 11/30/06    Archive Date: 12/06/06

DOCKET NO.  04-12 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether the November 15, 1983 RO decision to reduce the 
veteran's evaluation for right shoulder disability from 30 
percent to 10 percent, was clearly and unmistakably erroneous 
(CUE).

2.  Whether the March 24, 1987 RO decision to reduce the 
veteran's evaluation for right shoulder disability from 10 
percent to 0 percent, was clearly and unmistakably erroneous.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1977 to April 
1980.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut. 


FINDINGS OF FACT

1.  The facts as they were known at the time of the RO's 
rating decision of November 15, 1983 were correct.

2.  The statutory and regulatory provisions in effect at the 
time of the RO's rating decision of November 15, 1983, were 
correctly applied.

3.  The March 24, 1987 rating decision reduced the veteran's 
10 percent rating to 0 percent based on a February 1987 VA 
examination report which was less full and complete than the 
October 1983 VA examination report upon which the compensable 
rating was assigned.


CONCLUSIONS OF LAW

1.  The November 15, 1983, rating decision, which reduced the 
evaluation of the veteran's right shoulder disability from 30 
percent to 10 percent did not contain CUE.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.344, 4.71a, Diagnostic Codes 
5003, 5024, 5201 (1983); 38 C.F.R. § 3.105(a) (2006).

2.  The March 24, 1987, rating decision, which reduced the 
evaluation of the veteran's right shoulder disability from 10 
percent to 0 percent was CUE.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.344, 4.71a, Diagnostic Codes 5003, 
5024, 5201 (1987); 38 C.F.R. § 3.105(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA) are not applicable to claims of 
CUE.  See Simmons v. Principi, 17 Vet. App. 104, 109 (2003).  

Legal Criteria:

Previous determinations that are final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error.  Where evidence establishes such error, the prior 
rating decision will be reversed or amended.  For the purpose 
of authorizing benefits, the rating or other adjudicatory 
decision which constitutes a reversal of a prior decision on 
the grounds of CUE has the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of "error."  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Simply to claim 
CUE on the basis that previous adjudications had improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE.  Similarly, neither can broad-
brush allegations of "failure to follow the regulations" or 
"failure to give due process," or any other general, 
nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 
43-44 (1993).  In addition, failure to address a specific 
regulatory provision involves harmless error unless the 
outcome would have been manifestly different.  Id. at 44.

The Court has held that there is a three-pronged test to 
determine whether CUE is present in a prior determination: 
(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied, " (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc)).

CUE-November 1983 Rating Action

A November 15, 1983 rating decision reduced the veteran's 
rating for a right shoulder disability from 30 percent to 10 
percent.  The 10 percent rating was assigned by analogy under 
Diagnostic Code 5024, tenosynovitis.  That code provided that 
tenosynovitis was to be rated based on limitation of motion 
of affected parts, as arthritis, degenerative.  Diagnostic 
Code 5003, degenerative arthritis, provides that degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the specific joint or 
joints involved.  When however, the limitation of motion of 
the specific joint involved is noncompensable under the 
appropriate diagnostic code, a rating of 10 percent is for 
application.

Limitation of motion of the arm to 25 degrees from side 
warrants a 40 percent rating; midway between side and 
shoulder level warrants a 30 percent; and at shoulder level 
warrants a 20 percent rating.  38 C.F.R. § 4.71 (1983).

The veteran asserts that the reduction was clearly and 
unmistakably erroneous because the regulatory provisions 
extant at that time, specifically 38 C.F.R. §§ 3.105(e) and 
3.344, were incorrectly applied.

The facts before the RO at the time of the November 1983 
rating action included an August 1981 VA examination report.  
This report showed that the veteran had pain and stiffness in 
the right shoulder, weakness in lifting, and limitation of 
motion of the right shoulder.  By rating action in December 
1981 the veteran was granted service connection for residuals 
of a right shoulder injury and granted a 30 percent rating 
effective from April 24, 1981.

On VA examination in October 1983 the veteran complained of 
pain in the right shoulder, but had full range of motion.  
The diagnosis was probable chronic tendonitis, rule out 
impingement against the acromium.

The November 1983 rating decision decreased the veteran's 30 
percent rating to 10 percent effective February 1, 1984.  In 
a November 23, 1983 letter, the RO wrote to the veteran and 
informed him that his disability had improved and his 
evaluation would be reduced to 10 percent effective from 
February 1, 1984.  The letter informed the veteran that he 
had 60 days to submit evidence to show that the reduction 
should not be made.

In January 1984, the veteran submitted a examination report 
from a private orthopedist.  Examination revealed the veteran 
to have full range of motion of the right shoulder girdle, 
with tenderness and some click with motion.  The diagnosis 
was early degenerative joint disease in the right 
acromioclavicular joint.  The private examiner stated that he 
thought that the veteran's right shoulder was 20 percent 
disabling and stated that if the veteran's condition worsened 
in the future, as was probable, he probably would require 
surgery to excise the outer end of the right clavicle.

The veteran submitted a notice of disagreement and the RO 
issued a statement of the case in February 1984 showing 
consideration of the private medical evidence and continuing 
the reduction.  Included with the statement of the case was a 
letter informing the veteran of his appellate rights.  The 
veteran did not appeal the November 1983 rating decision and 
it is now final.

Analysis:

The November 1983 rating reduction fully met the procedural 
due process requirements of the version of the regulation 
38 C.F.R. § 3.105(e) which was in effect in 1983.  At that 
time 38 C.F.R. § 3.105(e) provided that in order to reduce an 
evaluation, a rating action would be issued that made the 
reduction effective the last day of the month in which a 60-
day period from date of notice to the payee expired.  This 
regulation further stated that the veteran would be notified 
at his latest address of record of the action taken, 
furnished detailed reasons for the reduction, and be given 60 
days for the presentation of additional evidence.  

In a November 1983 letter, the RO notified the veteran that 
they had found an improvement in his service-connected right 
shoulder disability and that his benefits would be reduced.  
The letter also notified the veteran that the reduction would 
take effect in February 1984, which was more than 60 days 
after notice to the veteran.  Furthermore, the letter 
informed the veteran that he could submit additional evidence 
to show that the reduction should not be made within 60 days.  
This letter was sent to the correct address of record.  
Accordingly, the reduction met all the procedural 
requirements of 38 C.F.R. § 3.105(e).

The Board further notes that 38 C.F.R. § 3.344(a) (1983) was 
not for application with regard to the November 1983 rating 
reduction.  

At that time, 38 C.F.R. § 3.344(a) did provide a list of 
requirements that must be met in order for a disability 
rating to be reduced.  However, 38 C.F.R. § 3.344(c) (1983) 
provided that 38 C.F.R. § 3.344(a) (1983) was only applicable 
to ratings which had continued at the same level for five 
years or more.  The veteran's 30 percent rating had been in 
effect from April 1981 to February 1984, for less than three 
years.  Thus 38 C.F.R. § 3.344(a) (1983) is not for 
consideration when determining whether or not there was CUE 
in the November 1983 rating decision.

Unlike section (a) of 38 C.F.R. § 3.344 (1983), section (c) 
simply provides that a reexamination disclosing improvement 
in disability would warrant reduction in rating.  Since the 
veteran's 30 percent rating was in effect for less than three 
years, all that was required for a reduction under 38 C.F.R. 
§ 3.344(c) (1983) was a reexamination disclosing improvement 
in disability.  

As noted above, the October 1983 VA examination report showed 
full range of motion of the right shoulder.  This showed 
improvement over the August 1981 VA examination upon which 
the previous 30 percent rating was based.  That examination 
showed limitation of motion of the right shoulder.  As such, 
reexamination of the veteran's right shoulder showed 
improvement in the disability.  

Furthermore, the veteran's shoulder symptoms described by the 
October 1983 examination report did not meet the criteria for 
more than a 10 percent rating for limitation of motion of the 
right shoulder.  As noted above, a 30 percent rating required 
limitation of motion of the major arm to midway between the 
side and shoulder level.  A 20 percent rating requires 
limitation of motion of the arm to shoulder level.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201.  As stated above, the evidence 
at that time showed that the veteran had a full range of 
motion of the shoulder.

The Board notes that the January 1984 private medical 
examination report may not be considered in determining if 
there was CUE in the November 15, 1983 rating decision.  Only 
the evidence of record at that time of the November 15, 1983 
rating decision may be considered.  See Russell, supra.  
Notwithstanding such, the Board observed that the January 
1984 medical report also shows that the veteran had a full 
range of motion of the right shoulder.  

As noted above, the RO properly applied the applicable law to 
the evidence then of record in its reduction of the veteran's 
disability rating from 30 percent to 10 percent.  To the 
extent that the veteran argues that the evidence supported a 
30 percent rating at the time of the reduction, the Board 
notes that disagreement as to how the facts were weighed can 
never amount to CUE.  In light of the foregoing, the Board 
finds that there was no CUE in the November 15, 1983 RO 
decision to reduce the veteran's evaluation for right 
shoulder disability from 30 percent to 10 percent.

CUE-March 1987 Rating Decision

A March 24, 1987 rating decision reduced the veteran's rating 
for his right shoulder disability from 10 percent to 0 
percent.  The veteran asserts that the reduction was clearly 
and unmistakably erroneous because the regulatory provisions 
extant at that time, specifically 38 C.F.R. §  3.344, was 
incorrectly applied.

The facts before the RO at the time of the March 1987 rating 
action included a February 1987 VA examination report.  This 
report diagnosed chronic bicipital tendonitis of the right 
shoulder and the examiner suggested that the veteran undergo 
a cortisone injection.  The examination report did not 
describe the veteran's right shoulder range of motion.  

The March 1987 rating decision decreased the veteran's 10 
percent rating to 0 percent effective June 1, 1987.  In a 
March 26, 1987 letter, the RO wrote to the veteran and 
informed him that his disability evaluation would be reduced 
to 0 percent effective from June 1, 1987.  The letter 
informed the veteran that he had 60 days to submit evidence 
to show that the reduction should not be made.

In May 1987, the veteran submitted an examination report from 
his private orthopedist.  

The veteran was provided another VA examination in July 1987.

The veteran submitted a notice of disagreement to the March 
1987 rating decision and the RO issued a statement of the 
case in September 1987.  Included with the statement of the 
case was a letter informing the veteran of his appellate 
rights.  The veteran did not appeal the March 1987 rating 
decision and it is now final.

Analysis:

As noted above, the veteran asserts that by reducing his 
right shoulder disability rating from 10 to 0 percent the RO 
violated 38 C.F.R. § 3.344.

The regulatory requirements for reducing a disability rating 
under 38 C.F.R. § 3.344(a) (1987) provided that: 

(1) the [VARO] must review "the entire record of examinations 
and the medical- industrial history . . . to ascertain 
whether the recent examination is full and complete";

(2) "[e]xaminations less full and complete than those on 
which payments were authorized or continued will not be used 
as a basis of reduction":

(3) "[r]atings on account of disease subject to temporary and 
episodic improvement . . . , will not be reduced on any one 
examination, except in those instances where all the evidence 
of record clearly warrants the conclusion that sustained 
improvement has been demonstrated"; and

(4) "[a]lthough material improvement in the physical or 
mental condition is clearly reflected, the rating agency will 
[consider] whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life".

With respect to the March 1987 rating action, the veteran had 
had a 10 percent rating or higher, from April 24, 1981.  
Accordingly, the 10 percent rating had been in effect for 
over five years and 38 C.F.R. § 3.344(a) (1987) was for 
application.

The Board notes that the March 1987 rating reduction was 
based on a February 1987 VA examination report.  Since the 
May 1987 private medical examination report and the July 1987 
VA examination reports were not of record prior to the March 
1987 rating decision, those reports may not be considered in 
determining whether there was CUE in the March 1987 rating 
reduction.  See Russell, supra.

As noted above, 3.344(a) (1987) was applicable to this issue 
and required that examinations less full and complete than 
those on which payments were authorized or continued would 
not be used as a basis for reduction.  The veteran's 10 
percent rating was continued based on the October 1983 VA 
examination report which discussed the veteran's right arm 
range of motion.  The March 1987 rating reduction was based 
on the February 1987 VA examination report that does not 
provide any information as to the veteran's right arm range 
of motion.  Accordingly, the February 1987 VA examination 
report is not as full and complete as the October 1983 VA 
examination report.  As such, the Board finds that the 
regulation, 38 C.F.R. § 3.344(a) (1987), was not properly 
applied and that the 


reduction in the veteran's right shoulder disability rating 
from 10 percent to 0 percent by the March 1987 rating action 
was clearly and unmistakably erroneous.


ORDER

The November 15, 1983, RO decision, which reduced the 
assigned disability evaluation from 30 to 10 percent for the 
right shoulder disability, did not contain CUE, and the 
veteran's claim is denied.

The March 24, 1987, RO decision contained CUE, and therefore 
the veteran's 10 percent rating is restored, subject to the 
law and regulation regarding the payment of monetary 
benefits.



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


